Citation Nr: 0027078	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged hearing loss disability and his period 
of active duty service.    

2.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active duty service.   

3.  The record contains competent medical evidence of a nexus 
between the veteran's current neck disorder and his period of 
active duty service.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).   

3.  The veteran's claim of entitlement to service connection 
for a neck disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).    
 
If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999); Arms v. West, 12 Vet. App. 188, 194-95 
(1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Russo 
v. Brown, 9 Vet. App. 46, 50 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).   
 
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. at 504.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

1.  Hearing Loss and Tinnitus

The veteran claims that he has hearing loss and tinnitus as a 
result of noise exposure and acoustic trauma suffered in 
service.  Specifically, he alleges that he incurred the 
disorders due to blasts from attacks on the ammunition depot 
where he was stationed.  For purposes of determining whether 
the veteran's claim is well grounded, the Board presumes the 
truthfulness of these assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.

Initially, the Board notes that there is no evidence of 
compensable hearing loss within one year from the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for a chronic disorder is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  In this case, 
although VA outpatient medical records dated in August 1996 
state that the veteran has moderate sensorineural hearing 
loss, there is no medical evidence showing that the hearing 
loss qualifies as hearing loss disability for VA purposes.  
The test results were not interpreted, and the undersigned is 
precluded from drawing a conclusion based on the raw data.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In the absence of evidence showing a hearing loss 
for purposes of VA benefits, this claim is not well grounded 
if there is no present disability.  Epps, 126 F.3d at 1468; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the Board assumed that the veteran has hearing loss 
disability for VA purposes, the claim is still not well 
grounded because there is simply no competent medical 
evidence of a nexus between hearing loss and the veteran's 
period of active duty service.  The Board emphasizes that, 
during the October 1998 hearing, the veteran indicated that 
he worked as a machinist after service until 1992.  He 
operated a lathe manufacturing metal products.  He related 
that he had hearing tests during this type of employment, 
though the records were not available.  He did not testify 
that he used ear protection.  Therefore, even if the veteran 
had hearing loss from noise exposure, a medical opinion is 
clearly required to establish that the hearing loss was from 
noise exposure in service to make the claim well grounded.     

With respect to the claim for tinnitus, VA outpatient medical 
records dated in 1996 show a current diagnosis of the 
disorder.  However, the Board also finds that this claim is 
not well grounded.  Tinnitus has a variety of possible 
causes, such that the etiology of tinnitus is not amenable to 
lay observation.  Therefore, competent medical evidence is 
required to establish its etiology.  Hodges v. West, 13 Vet. 
App. 287, 294 (2000).  In this case, there is no competent 
medical evidence of a nexus between the tinnitus and service.  

The veteran asserts that he has had problems with hearing and 
ringing in the ears since service.  The November 1996 
statement from his sister also reflects her allegations to 
that effect.  The Board acknowledges that continuity of 
symptomatology after service can be a basis for establishing 
service connection.  Savage, 10 Vet. App. at 496-97.  
However, the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well-grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  
As stated above, such evidence is lacking in this case.   

The Board observes that the veteran has related his personal 
belief that he has hearing loss and tinnitus as a result of 
explosions to which he was subjected in service.  However, 
the Board finds no evidence in the record showing that the 
veteran is a trained medical professional.  As a lay person, 
the veteran is not competent to offer an opinion as to 
matters that require medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the veteran's 
personal opinion as to the relationship between his service 
and the disorders at issue is not competent medical evidence 
required to establish a well-grounded claim.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for hearing loss or tinnitus.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for hearing loss or tinnitus, he should submit 
medical evidence that establishes a relationship between the 
disorders and the noise exposure and acoustic trauma the 
veteran reports occurred during service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 

2.  Neck Disorder

The Board finds that the veteran's claim for service 
connection for a neck disorder is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  That is, the veteran's claim 
is plausible.  Specifically, there is medical evidence 
supporting the veteran's assertion that his current neck 
disorder is related to his period of active duty service.  
Epps, 126 F.3d at 1468.  Therefore, the claim is well 
grounded.  However, as discussed in detail below, additional 
development is required to ensure proper adjudication of the 
claim.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

The veteran's claim of entitlement to service connection for 
a neck disorder is well grounded.   


REMAND

As discussed above, the Board finds that the veteran's claim 
for service connection for a neck disorder is well grounded.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1469.  This duty includes the securing of 
pertinent private and VA medical records, as well as the 
conduct of a thorough and comprehensive medical examination.  
Robinette, 8 Vet. App. at 76.  

Review of the claims folder reveals VA outpatient medical 
records dated from May 1994 to September 1996.  However, 
during his October 1998 hearing, the veteran presented a copy 
of an August 1998 X-ray report of the cervical spine.  
Receipt of this evidence suggests that the veteran has 
received additional VA medical treatment and that records 
pertinent to the claim for service connection for a neck 
disorder may be available.  In addition, notes dated in May 
1994 indicated that the veteran had been to that facility 10 
years before.  Therefore, it is possible that there are 
previous VA records pertinent to the veteran's claim.  To 
comply with VA's duty to assist, a remand is required to 
secure these records.  Moreover, VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, during the October 1998 hearing, the veteran 
related that, since the early 1980s, he had received care for 
his neck disorder at Franks Chiropractic Care Center.  The 
veteran has submitted records from this facility dated in 
1988 and 1989, as well as two statements dated in 1998 from 
Doug Rybarczyk, D.C., who was apparently affiliated with the 
facility.  The Board observes that letterhead from the second 
statement from Dr. Rybarczyk suggests that Franks 
Chiropractic Care Center was at some time renamed Wellness 
Chiropractic.  On remand, the RO should attempt to secure the 
complete records of the veteran's treatment at this facility.  

Finally, the Board observes that the veteran has not been 
afforded a VA orthopedic examination for evaluation of the 
nature and etiology of the alleged neck disorder.  A remand 
is required to accomplish this examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private and VA 
who treated the veteran for a neck 
disability since service.  After securing 
the necessary releases, the RO should 
obtain these records for association with 
the claims folder.  Of particular 
interest would be any of the veteran's VA 
medical records dated before May 1994 and 
after September 1996, and the veteran's 
complete medical records from Franks 
Chiropractic Care Center and/or Wellness 
Chiropractic.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and severity of any 
existing neck disorder.  All indicated 
tests ands studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is 
specifically asked to review the 
veteran's service medical records and the 
October 1998 statement from Dr. 
Rybarczyk.  After completing the physical 
examination and reviewing the claims 
folder, the examiner is asked to provide 
the appropriate diagnosis for any neck 
disorder present.  The examiner is then 
asked to offer an opinion as to whether 
it is as likely as not that the veteran's 
current neck disorder, if any, is related 
to his period of military service.  If 
the examiner is unable to offer such an 
opinion, the report should so state.  Any 
opinion provided should include a 
complete rationale.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a neck disorder.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 



